NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12373

        RENTAL PROPERTY MANAGEMENT SERVICES & another1   vs.
                         LORETTA HATCHER.



            Hampden.    January 8, 2018. - May 15, 2018.

    Present:    Gants, C.J., Lowy, Budd, Cypher, & Kafker, JJ.


Unauthorized Practice of Law. Summary Process. Practice,
     Civil, Summary process, Standing. Jurisdiction, Summary
     process, Housing Court. Housing Court, Jurisdiction.
     Consumer Protection Act, Unfair or deceptive act.



     Summary process. Complaint filed in the Western Division
of the Housing Court Department on March 24, 2016.

     A motion for partial summary judgment was heard by Dina E.
Fein, J., and entry of final judgment was ordered by her.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Joel Feldman for the defendant.
     Stanley D. Komack (John B. Stewart & Jason R. Ferenc also
present) for the plaintiffs.
     Patricia Whiting & Andrea Moon Park, for Harvard Legal Aid
Bureau & another, amici curiae, submitted a brief.
     Joshua M. Daniels & Richard M.W. Bauer, for National
Consumer Law Center & another, amici curiae, submitted a brief.

    1   Fred Basile.
                                                                    2




    GANTS, C.J.      In 2016, Fred Basile, a property manager,

brought a summary process action in the Housing Court in the

name of his sole proprietorship, seeking to evict a tenant from

a property for which he was neither the owner nor the lessor.

Basile claimed that he was the manager for the property, and was

acting as the agent of the owner when he filed the summary

process complaint.

    We hold that Basile had no standing to bring a summary

process action in his name, where he was not the owner or lessor

of the property.     We also hold that, to the extent that he was

acting on behalf of the true owner of the property when he filed

the complaint, his conduct constituted the unauthorized practice

of law because he was not an attorney.

    We further declare that, where the plaintiff in a summary

process action is neither the owner nor the lessor of the

property, the court must dismiss the complaint with prejudice

for lack of subject matter jurisdiction, regardless of whether a

motion to dismiss has been presented by the defendant.     Where

the plaintiff is the true owner or lessor, but the complaint has

been signed and filed by another person who is not an attorney,

the court may either immediately dismiss the complaint without

prejudice based on the unauthorized practice of law, or order

that the complaint shall be dismissed on a designated date
                                                                    3


unless the plaintiff before that date retains counsel or

proceeds pro se, and amends the complaint accordingly.

     Finally, we hold that such conduct is not enough, on its

own, to constitute an unfair or deceptive practice in violation

of G. L. c. 93A.   However, where a plaintiff seeks to evict a

tenant without the standing to do so, or where a person who is

not authorized to practice law signs and files a summary process

complaint -- and where that conduct is not inadvertent but by

design, or part of a pattern or practice -- we hold that a court

has the inherent authority, in the exercise of its sound

discretion, to impose appropriate sanctions, including

attorney's fees and other costs, in order to ensure the fair

administration of justice and to deter such conduct in the

future.2

     Background.   In January, 2016, Basile issued a notice to

quit to Loretta Hatcher, informing her that she must leave the

premises she was renting in Springfield by March 31, 2016, "or

we will go to court and seek permission to evict you."     In the

notice to quit, Basile described himself as the "property

manager" and "agent for Andrew Arvanitis," an owner of the

property.

     2 We acknowledge the amicus briefs submitted by the National
Consumer Law Center and the Volunteer Lawyers Project, and by
the Harvard Legal Aid Bureau and the Massachusetts Law Reform
Institute.
                                                                     4


    On March 21, 2016, ten days before the deadline given in

the notice to quit, Basile filed a summary process complaint in

the Western Division of the Housing Court Department to evict

Hatcher.   The complaint was written on a form provided by the

Housing Court.    Where the form asked for the name of the

"PLAINTIFF/LANDLORD/OWNER," Basile wrote the name of his sole

proprietorship:   "Rental Property Management Services."     Where

the complaint asked for the name and signature of the "Plaintiff

or Attorney," Basile printed and signed his own name.

Arvanitis's name was not included anywhere in the complaint.

    In her answer to Basile's complaint, Hatcher brought

various affirmative defenses, including defenses asserting that

Basile is not the owner or lessor of the property and therefore

has no legal right to possession, and that Basile is engaged in

the unauthorized practice of law by representing the property

owner in this case.    She also brought various counterclaims,

including a counterclaim that Basile, by "portraying himself as

having the legal authority to initiate and prosecute an eviction

proceeding against [Hatcher]," engaged in unfair and deceptive

practices in violation of G. L. c. 93A.

    In answer to Hatcher's interrogatories and request for

admissions, Basile admitted that he is neither the owner nor the

lessor of the property, and is not an attorney.    He stated that

he was orally directed by the owner to serve the tenant with the
                                                                     5


notice to quit and the summary process summons and complaint.

He identified the owners of the property as Andrew Arvanitis and

"Kathleen Stevens-Arvanitis, as trustee."   In a separate summary

process action Basile brought against another tenant, Shavonna

Williams, Basile admitted in answer to a request for admissions

that, since 2007, he has initiated over ninety summary process

cases in his own name or in the name of Rental Property

Management Services, in each case seeking to evict tenants from

properties that he does not own.   He also admitted that he was

aware that a property agent who is not an attorney may not

represent a property owner in a lawsuit in the Housing Court,

but stated that he and others had been allowed to do so "by the

Western Division [of the] Housing Court, [m]ediators,

[a]ssistant [c]lerks and also [l]egal [a]id."

    Hatcher moved for partial summary judgment on her c. 93A

counterclaims, arguing that by commencing a summary process

action against her when he was neither the owner nor the lessor

of the property, and was not an attorney, he had committed an

unfair and deceptive practice in violation of c. 93A.     Williams

brought a similar motion, based on the same conduct by Basile,

and both motions were argued in the same hearing.   Although the

cases were not consolidated, the judge ruled on both motions in

a single order.
                                                                    6


    The judge found that it was undisputed that Basile was not

the owner or lessor of the properties at issue, and therefore

both cases were subject to dismissal.   The judge enjoined Basile

from "initiating summary process cases in his own name or the

name of his company . . . with respect to tenancies in which he

neither owns the rental property in question nor is identified

as the 'landlord' or 'lessor' in the applicable rental

agreement."   The judge ordered that any future cases Basile

brought in violation of that order would be "subject to

immediate dismissal."

    However, the judge denied the tenants' motions for partial

summary judgment and entered judgment in favor of Basile on the

tenants' c. 93A counterclaims.   The judge noted that a property

manager may initiate and prosecute a case in his or her own name

if he or she is the owner or lessor of the property, and that a

substantial percentage of landlords in the Housing Court are

self-represented.   The judge found that "it is not the 'policy'

of this court" to permit property managers to act as plaintiffs

where they are neither the owners nor the lessors of the

property, but "[a]s a practical matter, . . . it is beyond the

capacity of the court to ferret out" such violations "in cases

where no one is raising them, even were it an appropriate role

for the court to do so."   The judge added that it was not

appropriate for the court to assume that those defendants who
                                                                      7


could claim such a violation "would necessarily and invariably

choose to make" such a claim.   Instead, the court "relies on the

adversary process to manage [these] issues, responding when they

are affirmatively raised for determination, typically by

requiring counsel to appear for the property manager."     The

judge found that there was nothing in the record to support the

tenant's allegation that Basile was "'gaming' the system," that

is, "initiating and prosecuting summary process cases unless he

gets 'caught,' in which case he redresses his own unlawful

behavior by obtaining representation."    "It is simply unfair,"

the judge concluded, "to sanction Basile for doing that which

the court -- albeit passively -- and the adversary process

permitted him to do in some, if not all, cases."

     Hatcher subsequently stipulated to the dismissal of all her

counterclaims other than that part of her c. 93A counterclaim

that alleged that Basile portrayed himself as having the legal

authority to initiate and prosecute the eviction action.3     As to

that part of her counterclaim, she stipulated to the entry of

judgment so that she could "more expeditiously" appeal from the

judge's ruling on that counterclaim.     The judge entered final

judgment in accordance with the stipulation.    Hatcher now

     3 Loretta Hatcher had earlier entered into an agreement with
Andrew Arvanitis and Kathleen Stevens-Arvanitis that allowed her
to retain possession of her apartment, and provided for
reasonable attorney's fees to be paid to her attorney.
                                                                    8


appeals from the denial of her motion for partial summary

judgment and the entry of partial summary judgment in favor of

Basile.4   We granted her application for direct appellate review.

     Discussion.   1.   Standing to bring summary process action.

A plaintiff may bring a summary process action to evict a tenant

and recover possession of his or her property only if the

plaintiff is the owner or lessor of the property.   See G. L.

c. 239, § 1 ("the person entitled to the land or tenements may

recover possession" through summary process action).

     Where, as here, the plaintiff is neither the owner nor the

lessor of the property, the plaintiff has no standing to bring a

summary process action.   See Ratner v. Hogan, 251 Mass. 163, 165

(1925) ("To recover . . . possession [through summary process],

it is essential that there should be proof of the relation of

lessor and lessee, or of landlord and tenant, between the

plaintiff and defendant . . .").   See also Cummings v. Wajda,

325 Mass. 242, 243 (1950) ("Summary process is a purely

statutory procedure and can be maintained only in the instances

specifically provided for in the statute").   And where the


     4 Basile argues that, by stipulating to the entry of
judgment, Hatcher has waived her right to appeal from the
judge's entry of partial summary judgment on the G. L. c. 93A
counterclaim. Where the stipulation expressly declares that it
was entered into to permit Hatcher "more expeditiously" to
appeal from the judge's ruling, we decline to find such a
waiver.
                                                                   9


plaintiff lacks standing to bring an action, the court lacks

jurisdiction of the subject matter and must therefore dismiss

the action.   HSBC Bank USA, N.A. v. Matt, 464 Mass. 193, 199

(2013) (HSBC).

     In addition, whenever a problem of subject matter

jurisdiction becomes apparent to a court, the court has "both

the power and the obligation" to resolve it, "regardless [of]

whether the issue is raised by the parties."   Id., quoting

Nature Church v. Assessors of Belchertown, 384 Mass. 811, 812

(1981).   See Mass. R. Civ. P. 12 (h) (3), 365 Mass. 754 (1974)

("Whenever it appears by suggestion of a party or otherwise that

the court lacks jurisdiction of the subject matter, the court

shall dismiss the action" [emphasis added]).   "Subject matter

jurisdiction cannot be conferred by consent, conduct or waiver."

Litton Business Sys., Inc. v. Commissioner of Revenue, 383 Mass.
619, 622 (1981).5




     5 The obligation to dismiss for lack of subject matter
jurisdiction established in Mass. R. Civ. P. 12 (h) (3) is not
inconsistent with the Uniform Summary Process Rules and
therefore applies to summary process actions. See Rule 1 of the
Uniform Summary Process Rules (1980) (summary process actions
governed by Massachusetts Rules of Civil Procedure to extent
they are "not inconsistent" with Uniform Summary Process Rules).
Cf. ROPT Ltd. Partnership v. Katin, 431 Mass. 601, 607 (2000)
(under Mass. R. Civ. P. 12 [b] [1], 365 Mass. 754 [1974], party
to summary process action "has the right to raise subject matter
jurisdiction at any time").
                                                                  10


    We therefore hold that, whenever it becomes apparent to a

court in a summary process action that a plaintiff may not be

the owner or lessor of the property at issue, the court is

obligated to inquire into the plaintiff's standing and, if it

determines that the plaintiff lacks standing, it must dismiss

the action for lack of subject matter jurisdiction, regardless

of whether any party raises an issue of standing.   See HSBC, 464
Mass. at 199-200; Mass. R. Civ. P. 12 (h) (3).   Although

dismissals for lack of subject matter jurisdiction are

ordinarily without prejudice because they typically do not

involve an adjudication on the merits, in cases where a lack of

standing is also fatal to the merits of the plaintiff's claim,

as here, dismissal must be with prejudice.   See Abate v. Fremont

Inv. & Loan, 470 Mass. 821, 828, 836 (2015) (dismissal with

prejudice appropriate in try title action where determination of

standing "effectively negate[d] the merits of [plaintiff's]

claim").   Where the complaint is dismissed with prejudice for

lack of subject matter jurisdiction, the plaintiff cannot file a

new summary process complaint against the tenant unless he or

she subsequently becomes the owner or lessor of the property.

However, nothing would bar the true owner or lessor of the

property from filing a new complaint.

    We recognize, as the judge did, that a plaintiff's lack of

standing will not be apparent on the face of the complaint
                                                                   11


where, as here, a property manager is identified as the

"PLAINTIFF/LANDLORD/OWNER."    Unless it becomes apparent that a

plaintiff may not be the owner or lessor of the property, we do

not mandate that a judge or court staff take affirmative steps

to "ferret out" whether the named plaintiff has standing to

bring the summary process action.   However, we note that

revisions to the summary process complaint form could be made

that would help to prevent standing issues.    For example, the

form could in some fashion require the person signing the

complaint to certify that the plaintiff is the owner or lessor

of the property and that the signatory is either the individual

owner or lessor, or an attorney for the owner or lessor.

    2.   Unauthorized practice of law.    Where the named

plaintiff is neither the owner nor the lessor of the property,

it is legally irrelevant whether the plaintiff is the agent or

attorney of the owner or lessor, or whether the plaintiff has

obtained the express approval of the owner or lessor to bring

the action in the plaintiff's name.    Only a person entitled to

the property as owner or lessor may bring an action to recover

possession of that property.    See G. L. c. 239, § 1.   A separate

legal issue is raised where, unlike here, the named plaintiff is

the owner or lessor of the property, but the person who signs

the summary process summons and complaint is neither the

individual owner or lessor nor his or her attorney.
                                                                     12


    This was the situation presented in LAS Collection Mgt. v.

Pagan, 447 Mass. 847 (2006) (LAS).      In that case, a property

management agent, LAS Collection Management (LAS), filed a

complaint in the Housing Court on behalf of the property owner,

High Rock Group, seeking injunctive relief against the defendant

tenant.   Id. at 847.    The plaintiff was identified in the

complaint as "High Rock Group c/o LAS Collection [Management],"

and the complaint was signed by the owner of LAS, who added the

word "agent" to her signature.    Id. at 848.    The agent was not

an attorney.   Id.   The defendant filed an answer that included

counterclaims for the unauthorized practice of law and violation

of c. 93A, and separately moved to dismiss the complaint,

arguing that, where LAS was not the owner of the property, the

agent engaged in the unauthorized practice of law by signing and

filing the complaint on behalf of High Rock Group.      Id.    The

judge denied the motion to dismiss, and we concluded that the

judge erred in doing so, holding that "a property agent who is

not an attorney may not represent a property owner in a lawsuit

in the Housing Court."    Id. at 851.

    By ruling that the motion to dismiss should have been

allowed, we essentially concluded that the property agent

engaged in the unauthorized practice of law by signing and
                                                                  13


filing the complaint as an agent of the property owner.6

Consequently, even if Basile had identified the true owner of

the property in the summary process complaint, his act of

signing the complaint as the "Plaintiff or Attorney" and then

filing the complaint would have been sufficient to warrant

dismissal based on the unauthorized practice of law.

     To be clear, nothing precludes an individual who is the

owner or lessor of the property from signing and filing a

summary process complaint himself or herself, regardless of

whether he or she is an attorney.   See G. L. c. 221, § 48

("Parties may manage, prosecute or defend their own suits

personally . . ."); Opinion of the Justices, 289 Mass. 607, 614-

615 (1935), abrogated on other grounds by Real Estate Bar Ass'n

for Mass., Inc. v. National Real Estate Info. Servs., 459 Mass.
512 (2011) (Real Estate Bar Ass'n) ("Individuals have been

     6 The agent in LAS Collection Mgt. v. Pagan, 447 Mass. 847,
848, 850 (2006) (LAS), not only filed and signed the complaint
as an agent of the property owner but also "managed the
prosecution of the complaint[] and cross-examined witnesses" at
an evidentiary hearing. Basile contends that, because the agent
in LAS did more than sign the complaint, our ruling in that case
was not that an agent engages in the unauthorized practice of
law by signing and filing the complaint alone, but that proof is
required that the agent also managed the prosecution of the
complaint and represented the property owner at a court
proceeding. We disagree; by concluding that the judge erred in
denying the motion to dismiss, which was decided early in the
litigation, we effectively ruled that the signing and filing of
the complaint was enough to constitute the unauthorized practice
of law.
                                                                 14


permitted to manage, prosecute or defend their own actions,

suits, and proceedings, . . . and this does not constitute the

practice of law").7,8   But where an individual plaintiff asks


     7 A corporation, however, may only be represented in court
by an attorney, except in small claims court. See Varney
Enters., Inc. v. WMF, Inc., 402 Mass. 79, 82 (1988) (recognizing
"the well-established common law principle that corporations
must appear and be represented in court, if at all, by
attorneys").

     8 We also recognize that nonattorneys may assist litigants
in various ways without engaging in the unauthorized practice of
law. Paralegals who are not attorneys may, with appropriate
supervision, assist attorneys who themselves provide legal
advice. See Mass. R. Prof. C. 5.5 comment 2, as appearing in
471 Mass. 1452 (2015). Nonattorneys may provide information to
self-represented litigants to help them understand their legal
rights. They may also assist self-represented litigants in
articulating the facts that are necessary to present the
litigants' claims and defenses clearly, accurately, and
comprehensively. And they may help self-represented litigants
navigate through a legal system the litigants may not adequately
understand. For instance, in the SAFEPLAN advocacy program
established by the Massachusetts Office for Victim Assistance,
nonattorneys help victims of domestic and sexual violence by
informing them of their legal rights and options in civil and
criminal court proceedings and assisting them in completing the
requisite forms and applications. See Massachusetts Office for
Victim Assistance, Frequently Asked Questions About SAFEPLAN,
http://www.mass.gov/mova/safeplan/faqs [https://perma.cc/8RN3-
3MAB]. They may not provide legal advice, but they may provide
a referral to an attorney where one is needed. Id.

     Moreover, the Massachusetts Trial Court, like the trial
courts in some other States, provides walk-in court service
centers at certain large court houses where nonattorneys "help
people navigate the court system" by assisting with forms,
providing information about court procedures, and answering
questions about how the court works. See Massachusetts Trial
Court, Learn About Court Service Centers, https://www.mass.gov
/service-details/learn-about-court-service-centers [https:
//perma.cc/5X4Q-QCHK]. See also Colorado Judicial Branch, Self-
                                                                  15


another to sign and file his or her complaint, the person doing

so must be an attorney; if a nonattorney were to sign and file

the complaint on behalf of the plaintiff, the nonattorney would

be engaging in the unauthorized practice of law and the

complaint would be subject to dismissal on that ground.    See

LAS, 447 Mass. at 851.

    Where a summary process complaint is signed and filed by an

individual who is neither the plaintiff nor the attorney, the

complaint is subject to dismissal, not for lack of subject

matter jurisdiction, but because the filing of such a complaint

is the unauthorized practice of law, and dismissal may be the

sanction necessary to fulfil our constitutional obligation to

regulate the practice of law.   See Opinion of the Justices, 289
Mass. at 612 ("It is inherent in the judicial department of

government under the Constitution to control the practice of the

law . . .").   "Permission to practise law is within the

exclusive cognizance of the judicial department."   Id. at 613.



Help, https://www.courts.state.co.us/Courts/District/Custom
.cfm?District_ID=14&Page_ID=471 [https://perma.cc/DC9G-2D53]
("Self-Represented Litigant Coordinators" assist
self-represented litigants, educating them about law and
procedures and helping with forms and paperwork); New York State
Unified Court System, Court Navigator Program, https://
www.nycourts.gov/courts/nyc/housing/rap.shtml [https://perma.cc
/2YLU-6XJP] (nonattorney "Court Navigators" assist
self-represented litigants in landlord-tenant and consumer debt
cases, helping with forms and paperwork and explaining what to
expect in court).
                                                                    16


It is our responsibility both to determine what constitutes the

practice of law and to determine the qualifications of those

authorized to practice law.    Id. at 612.   See Lowell Bar Ass'n

v. Loeb, 315 Mass. 176, 180 (1943).     "The purpose in limiting

the practice of law to authorized members of the bar is . . . to

protect the public welfare."     Real Estate Bar Ass'n, 459 Mass.

at 517; Matter of the Shoe Mfrs. Protective Ass'n, 295 Mass.
369, 372 (1936).   And we can protect the public only if we can

effectively prevent the unauthorized practice of law.

    Thus, where a court learns that a person is engaged in the

unauthorized practice of law, the court is obligated to take

corrective action, regardless of whether the adverse party

requests such action.   A court has no discretion to tolerate the

unauthorized practice of law, and may not allow a person to

engage in the unauthorized practice of law simply because the

adverse party does not object.    A judge does have the

discretion, however, to determine the appropriate remedy.

Specifically, where a summary process complaint has been signed

and filed by a person who is not an attorney, such as a property

agent, the judge may order immediate dismissal of the complaint,

or order that the complaint be dismissed on a designated date

unless the plaintiff before that date retains counsel or

proceeds pro se, and amends the complaint accordingly.     Compare

LAS, 447 Mass. at 851 (ordering dismissal of complaint where
                                                                    17


property agent signed complaint by property owner), with Varney

Enters., Inc. v. WMF, Inc., 402 Mass. 79, 82-83 (1988) (where

corporation employee engaged in unauthorized practice of law by

representing corporation in court, case remanded with

instruction that default judgment against corporation be vacated

if, within thirty days, attorney should appear and file answer

on corporation's behalf).     Any such dismissal would be without

prejudice; the owner or lessor may file a new summary process

complaint if the defect warranting dismissal is corrected.

    In exercising this discretion, the judge should consider

whether the unauthorized practice of law occurred by

inadvertence or by design.     We recognize that some small

landlords may be unfamiliar with summary process procedures and

may inadvertently cause a property agent to engage in the

unauthorized practice of law because neither the landlord nor

the agent knows any better.    We also recognize that other

landlords and property agents do know better, but may seek to

"game the system," as was alleged but unproven here, by having

an agent sign the summary process complaint and prosecute the

action in the hope that the unauthorized practice of law will

not be detected or that, even if it is, the landlord will then

be given time to retain an attorney before the complaint is

dismissed.   For those in the latter category, only immediate

dismissal will bring an end to this "game."
                                                                    18


     3.   G. L. c. 93A counterclaim.    In LAS, 447 Mass. at 851,

we dismissed the property owner's complaint but remanded the

case to the Housing Court to consider the tenant's counterclaims

concerning the unauthorized practice of law, including the

counterclaim alleging a violation of G. L. c. 93A.     We did not

decide in that case whether a tenant may prevail on a

counterclaim under c. 93A based solely on the property agent's

unauthorized practice of law.   Here we must address that issue,

and decide whether, based on the facts in this case, the judge

erred in entering judgment in favor of Basile on Hatcher's

c. 93A counterclaim.

     A complainant bringing a claim under G. L. c. 93A, § 9,

must establish that the defendant committed an "unfair or

deceptive act[] or practice[] in the conduct of . . . trade or

commerce."   G. L. c. 93A, § 2 (a).    Generally, litigation

conduct alone is not a sufficient basis for a c. 93A claim.     In

Morrison v. Toys "R" Us, Inc., Mass., 441 Mass. 451, 458 (2004),

we held that a defendant could not be held liable under c. 93A

for bad faith settlement practices, emphasizing that, with few

exceptions,9 c. 93A does not "establish an independent remedy for


     9 By statute, litigation conduct can constitute a violation
of G. L. c. 93A where the defendant is engaged in the business
of insurance. G. L. c. 176D, § 3 (9) (insurer's unfair claim
settlement practice is unfair or deceptive act or practice).
And under our common law, we have recognized that litigation
                                                                  19


unfair or deceptive dealings in the context of litigation."      Id.

at 457.   Here, the only alleged unfair or deceptive conduct was

Basile's act of signing and filing the summary process complaint

when he lacked standing and was not authorized to practice law.

Although Basile has admitted in a separate case that he has

filed numerous summary process complaints in his own name or in

the name of his business, Hatcher's c. 93A claim is predicated

only on Basile's conduct in this case.

    In the context of summary process, we decline to interpret

c. 93A so broadly as to impose liability -- with the possibility

of multiple damages and attorney's fees -- for such conduct

alone.    To do so would invite a c. 93A counterclaim whenever

there is a defect in a plaintiff's filing of a summary process

complaint due to lack of standing or the unauthorized practice



conduct may be the basis for a c. 93A claim where the defendant
who initiates a lawsuit "does not have probable cause to believe
the suit will succeed, and is acting primarily for a purpose
other than that of properly adjudicating his claims." G.S.
Enters., Inc. v. Falmouth Marine, Inc., 410 Mass. 262, 273, 277
(1991) (litigation conduct that could support claim for tortious
interference with contractual relations could also support
c. 93A claim). See, e.g., Refuse & Envtl. Sys., Inc. v.
Industrial Servs. of Am., Inc., 932 F.2d 37, 43 (1st Cir. 1991)
(litigation conduct that constituted abuse of process was also
unfair and deceptive practice under c. 93A). Hatcher's c. 93A
counterclaim does not fall within those exceptions. The judge
did not make a factual finding as to whether Basile knew that he
had no standing to bring the summary process complaint or knew
that he was engaging in the unauthorized practice of law. Nor
does Hatcher allege that Basile filed the complaint for a
purpose other than to seek her eviction.
                                                                  20


of law, which, as we earlier noted, can arise in some cases from

a landlord's mere inexperience with eviction cases rather than

bad faith.   We also note that the Attorney General's regulations

interpreting c. 93A, which specify various unfair and deceptive

practices in the landlord-tenant relationship, make no mention

of litigation conduct, with the exception of 940 Code Mass.

Regs. § 3.17(5)(b) (2014), which prohibits owners from

"commenc[ing] summary process . . . before the time period

designated in the notice to quit . . . has expired."10   This

omission is especially noteworthy given how comprehensive and

detailed the regulations are in identifying unfair and deceptive

practices in this context.   See, e.g., 940 Code Mass. Regs.

§ 3.17(1)(a) (2014) (renting premises that are "unfit for human

habitation"); 940 Code Mass. Regs. § 3.17(2)(a) (2014) (sending

notice to tenant that appears or purports to be official or

judicial document); 940 Code Mass. Regs. § 3.17(4)(a) (2014)

(requiring excessive security deposit).   We therefore agree with

the judge that Basile's conduct in this case did not violate

c. 93A.

     We do not agree, however, that it would be "unfair to

sanction Basile for doing that which the court -- albeit

passively -- and the adversary process permitted him to do in

     10Hatcher has not alleged that Basile committed a violation
of G. L. c. 93A on this ground.
                                                                  21


some, if not all, cases."   The fact that the court did not

earlier put a stop to Basile's conduct, perhaps in the mistaken

belief that the court could not or should not act sua sponte in

the absence of a motion to dismiss, does not mean that it should

continue to go unsanctioned.   As the judge recognized by

enjoining the conduct, filing summary process complaints in a

property manager's own name or in the name of his or her

business seriously undermines the fairness of summary process

and therefore threatens the administration of justice,

especially where the vast majority of tenants in these cases are

self-represented.11

     Where the named plaintiff in a summary process action is

not the true landlord, a self-represented tenant with viable

defenses or counterclaims based on the landlord's misconduct or

the poor condition of the premises will be unable to assert them

against the plaintiff -- who is, of course, not the landlord --

without impleading the true landlord.   In effect, such conduct

confers an unfair advantage on landlords, shielding them from

tenants' potential defenses and counterclaims even where, for

     11In the Housing Court in 2017, ninety-three per cent of
tenants and thirty-three per cent of landlords in summary
process cases were self-represented, as were sixty-nine per cent
of litigants in all cases. See Housing Court Department, Fiscal
Year 2017 Statistics, http://www.mass.gov/courts/docs/courts-
and-judges/courts/housing-court/2017-hc-self-represented-
represented-litigants-by-court-location.pdf
[https://perma.cc/T4R7-53J7].
                                                                   22


example, the landlord has provided inadequate heat or allowed

the premises to fall into uninhabitable disrepair.

    Moreover, even where the tenant recognizes that the

plaintiff is not the true landlord and successfully moves to

dismiss the summary process action, the tenant suffers a

distinct and identifiable harm by having to come to court to

defend against a complaint that must be dismissed.    Regardless

of the underlying merits of the eviction, a summary process

complaint brought by a plaintiff without standing is a

groundless claim, and we have long recognized the harms often

associated with having to defend against groundless claims,

including the time and expense of defending a suit, emotional

distress, and harm to reputation.    See Millennium Equity

Holdings, LLC v. Mahlowitz, 456 Mass. 627, 645 (2010) (abuse of

process); Malone v. Belcher, 216 Mass. 209, 212 (1913)

(malicious prosecution).   Such harms can be especially serious

where the unjustified litigation is a summary process action,

where the consequences of an adverse judgment -- eviction and

the loss of one's home -- are especially distressing, and where

the mere record of an eviction proceeding can serve as a long-

term barrier to a tenant when he or she seeks future housing,

regardless of the legal outcome.    See Desmond & Bell, Housing,

Poverty, and the Law, 11 Ann. Rev. L. & Soc. Sci. 15, 19 (2015)
                                                                     23


(even dismissed eviction actions can result in rejection of

housing applications by landlords).

    And in cases where the person who signs and files the

summary process complaint is not an attorney, all parties are at

risk of harm stemming from that unauthorized practice of law.

As earlier stated, the purpose of our rule limiting the practice

of law to attorneys is to protect the public.    See LAS, 447
Mass. at 850.   Attorneys are officers of the legal system who

are subject to judicial oversight and "held to a high standard

of honor and of ethical conduct."     Lowell Bar Ass'n, 315 Mass.

at 180.   See S.J.C. Rule 3:07, as amended, 471 Mass. 1304 (2015)

(Massachusetts Rules of Professional Conduct).     Under the rules

of professional conduct, attorneys must represent their clients

with competence, Mass. R. Prof. C. 1.1, as appearing in 471
Mass. 1311 (2015), and diligence, Mass. R. Prof. C. 1.3, as

appearing in 471 Mass. 1318 (2015).     They may not abuse the

court process by bringing frivolous claims, Mass. R. Prof.

C. 3.1, as appearing in 471 Mass. 1414 (2015), and they must

deal with fairness to opposing parties and their counsel.

Mass. R. Prof. C. 3.4, as appearing in 471 Mass. 1425 (2015).

When dealing with unrepresented individuals, attorneys may not

state or imply that they are disinterested and must not give

legal advice, other than the advice to secure counsel, to those

whose interests may be in conflict with their clients'.
                                                                  24


Mass. R. Prof. C. 4.3, as appearing in 471 Mass. 1442 (2015).

In contrast, a property manager engaged in the unauthorized

practice of law is not governed by the ethical rules of

professional conduct, and may not be sanctioned by the Board of

Bar Overseers for their violation.    See Mass. R. Prof. C. 8.4 &

comment, as appearing in 471 Mass. 1483 (2015); Mass. R. Prof.

C. 8.5, as appearing in 454 Mass. 1301 (2009).

    The prohibition against the unauthorized practice of law

also protects landlords who allow property managers to represent

them in summary process actions.     See Lowell Bar Ass'n, 315
Mass. at 180 (purpose of prohibition is to "protect[] . . . the

public from being advised and represented in legal matters by

incompetent and unreliable persons").     This case well

illustrates the danger.   If Basile were an attorney, he would

have been expected to know that a landlord cannot file a summary

process complaint before the deadline stated in the notice to

quit, see Rule 2(b) of the Uniform Summary Process Rules, and

that it is an unfair and deceptive practice under the Attorney

General's regulations to do so.    See 940 Code Mass. Regs.

§ 3.17(5)(b).

    Precisely because Basile is not an attorney, the sanctions

that are typically available for frivolous claims are not

available here.   Such sanctions can be imposed only on parties

who are represented by attorneys or on attorneys themselves.
                                                                    25


See G. L. c. 231, § 6F (attorney's fees and other costs may be

assessed against parties who were "represented by counsel" for

claims that are "insubstantial, frivolous[,] and not advanced in

good faith"); Mass. R. Civ. P. 11 (a), as amended, 456 Mass.
1401 (2010) (attorneys subject to "appropriate disciplinary

action" for wilful violation of rule prohibiting them from

signing groundless pleadings).

    That does not mean, however, that a judge is powerless to

sanction conduct like that committed by Basile.   Even where

sanctions are not authorized by any statute or court rule, and

even where no court order or rule of procedure has been

violated, a judge may exercise the court's inherent power to

impose sanctions for misconduct where the misconduct threatens

the fair administration of justice and where the sanction is

necessary to preserve the judge's authority to administer

justice.   See Wong v. Luu, 472 Mass. 208, 209 (2015).   See also

Commonwealth v. Matranga, 455 Mass. 45, 49 (2009) (courts retain

inherent authority to impose sanctions where necessary "to

secure the full and effective administration of justice"); New

England Novelty Co. v. Sandberg, 315 Mass. 739, 746, cert.

denied, 323 U.S. 740 (1944) ("Every court of superior

jurisdiction has the inherent power . . . to punish those who

obstruct or degrade the administration of justice").     "[A] court

should exercise restraint and discretion both in determining
                                                                  26


whether the rule of necessity permits the imposition of

sanctions under a court's inherent powers and, where it does, in

determining whether to impose a sanction in a particular case

and the severity of the sanction."    Wong, 472 Mass. at 218.

See Sommer v. Maharaj, 451 Mass. 615, 621 (2008), cert. denied,

556 U.S. 1235 (2009), quoting Chambers v. NASCO, Inc., 501 U.S.
32, 44 (1991) (inherent power of court to impose sanctions must

"be exercised with restraint and discretion").

    Where a plaintiff seeks to evict a tenant without the

standing to do so, or where a person who is not authorized to

practice law signs and files a summary process complaint -- and

where that conduct is not inadvertent but by design, or part of

a pattern or practice -- we hold that a court has the inherent

authority, in the exercise of its sound discretion, to impose

appropriate sanctions, including attorney's fees and other

costs, in order to ensure the fair administration of justice in

summary process actions, and to deter such conduct in the

future.

    Conclusion.    The order denying Hatcher's motion for partial

summary judgment and entering judgment in favor of Basile is

affirmed.   The case is remanded to the Housing Court judge to

determine whether sanctions are warranted against Basile

pursuant to the court's inherent power to ensure the fair

administration of justice and, if so, in what amount.
              27


So ordered.